Martin, J,
delivered the opinion of the court. The plaintiff moved for a new trial, on an affidavit that, being under the impression that he could give parol evidence of a deed, he had neglected to procure it, or a copy thereof; that during the trial, he discovered his error, but was taken by surprise, in having parol, proof rejected; and he will be able to procure the deed, or a copy thereof, at the next term. The new trial was refused, and he appealed.
It is clear, that no man can be relieved, from the consequence of his error, on a question of law.
Flint for plaintiff, Winn for defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.